Exhibit 10.19

AMENDED AND RESTATED SECURED REVOLVING LOAN NOTE

Up to $1,500,000

Originally Dated: December 17, 2009

Amended and Restated: March 25, 2011

FOR VALUE RECEIVED, JAGGED PEAK, INC., a Nevada corporation, with its principal
place of business located at 3000 Bayport Drive, 250, Tampa, Florida 33607
(“Parent”), and JAGGED PEAK CANADA INC., an Ontario corporation with its
principal place of business located at c/o McCarthy Tetrault LLP, Box 48, Suite
4700, Toronto Dominion Bank Tower, Toronto, ON M5K 1E6 (“Jagged Peak”), and
collectively with Parent and their respective successors, “Borrowers”), each
jointly and severally promises to pay to the order of MORIAH CAPITAL, L.P., a
Delaware limited partnership with offices at 444 Madison Avenue, Suite 501, New
York, NY 10022 and its successors and assigns (“Lender”), on or before March 31,
2012, the principal sum of up to One Million Five Hundred Thousand Dollars
($1,500,000), together with interest thereon, in accordance with the Loan and
Security Agreement, dated as of December 17, 2009, by and between Borrowers and
Lender (as amended from time to time, the “Agreement”). Capitalized terms used
herein and not defined herein shall have their respective meanings as set forth
in the Agreement.

INTEREST; AMORTIZATION; DUE DATE: Interest on the outstanding principal balance
hereof shall be computed on the basis of the actual number of days elapsed and a
year of 360 days. Interest shall accrue at a rate per annum (the “Interest
Rate”) equal to (i) from December 17, 2009 through and including March 24, 2011,
the greater of (1) the sum of (A) the Base Rate, as defined below, plus (B) Six
Percent (6.00%), or (2) Eleven Percent (11.0%), and (ii) commencing March 25,
2011, the greater of (1) the sum of (A) the Base Rate plus (B) Six Percent
(6.00%), or (2) Ten Percent (10.0%), and shall be payable by Borrowers (x) in
arrears prior to the Maturity Date, on the first Business Day of each calendar
month, (y) in full on the Maturity Date and (z) on demand after the Maturity
Date. At Lender’s option, Lender may charge the Borrowers’ account for said
interest. Following and during the continuation of an Event of Default, interest
on all outstanding Loans, including principal and Interest, shall accrue at a
rate per annum equal to twenty percent (20%), compounded quarterly. “Base Rate”
means a rate per annum equal to the “Prime Rate” as reported in the “Money
Rates” column of The Wall Street Journal, adjusted as and when such Prime Rate
changes.

The entire principal balance of this Note then outstanding, plus any accrued and
unpaid interest thereon, together with all penalties and late payment fees, if
any, shall be due and payable on the Maturity Date. Borrower may prepay the
entire principal sum of the Loans without premium or penalty, provided, however,
that such prepayment is no less than the amount of the remaining outstanding
principal sum of all outstanding Loans evidenced hereby, and (ii) as part of
such prepayment, Borrowers shall pay Lender all other amounts due to Lender
pursuant to the Note, the Agreement and other Loan Documents, and (iii) if such
prepayment occurs prior to March 25, 2012, then Borrower shall pay to Lender an
amount equal to (1) the product of (A) the average daily principal balance of
all Loans under this Agreement from March 25, 2011 through



--------------------------------------------------------------------------------

the date of prepayment, multiplied by (B) the weighted average daily Interest
Rate through the date of prepayment, multiplied by (C) three hundred sixty five
(365), minus (2) the amount of interest indefeasibly received by Lender on
account of all Loans under this Agreement through the date of prepayment (the
“Extension Interest Make-Whole Payment”). The Extension Interest Make-Whole
Payment is intended to compensate Lender for committing and deploying funds for
Borrower’s Loans pursuant to this Agreement and for Lender’s loss of investment
of such funds in connection with such early termination, and is not intended as
a penalty. The Extension Interest Make-Whole Payment also shall be due and
payable by Borrower to Lender if Lender accelerates the payment of the
Obligations on or before the first anniversary hereof due to the occurrence of
an Event of Default.

MAXIMUM RATE OF INTEREST: It is intended that the Interest Rate and the Default
Rate herein shall never exceed the maximum rate, if any, which may be legally
charged on the Loans evidenced by this Note (the “Maximum Rate”), and if the
Interest Rate or Default Rate would result in a rate higher than the Maximum
Rate, the Interest Rate or Default Rate shall nevertheless be limited to the
Maximum Rate and any amounts which may be paid toward interest in excess of the
Maximum Rate shall be applied to the reduction of principal, or, at the option
of Lender, returned to the Borrowers.

PLACE OF PAYMENT: All payments hereon shall be made, and all notices to the
Lender required or authorized hereby shall be given, at the office of Lender at
the address designated in the Agreement, or to such other place as Lender may
from time to time direct by written notice to Borrowers.

APPLICATION OF PAYMENTS: All payments received hereunder shall be applied in
accordance with the provisions of the Agreement.

PAYMENT AND COLLECTION: All amounts payable hereunder are payable by check or
wire transfer in immediately available funds to the account number specified by
Lender, in lawful money of the United States. At Lender’s option, Lender may
charge the Borrowers’ account for said interest. Borrowers agree to perform and
comply with each of the covenants, conditions, provisions and agreements
contained in every instrument now evidencing or securing the Loans.

SECURITY: This Note is issued pursuant to the Agreement and is secured by a
pledge of the Collateral as described in the Loan Documents. Notwithstanding the
pledge of the Collateral described above, Borrowers hereby acknowledge, admit
and agree that Borrowers’ obligations under this Note are recourse obligations
of Borrowers to which Borrowers pledge their full faith and credit.

DEFAULTS; REMEDIES: Upon the happening of an Event of Default, the Lender shall
have all of the rights and remedies set forth in the Agreement.

The failure to exercise any of the rights and remedies set forth in the
Agreement shall not constitute a waiver of the right to exercise the same or any
other option at any subsequent time in respect of the same event or any other
event. The acceptance by Lender of any payment which is



--------------------------------------------------------------------------------

less than payment in full of all amounts due and payable at the time of such
payment shall not constitute a waiver of the right to exercise any of the
foregoing rights and remedies at that time or at any subsequent time or nullify
any prior exercise of any such rights and remedies without the express consent
of Lender, except as and to the extent otherwise provided by law.

WAIVERS: Borrowers waive diligence, presentment, protest and demand and also
notice of protest, demand, dishonor and nonpayment of this Note.

TERMINOLOGY: Any reference herein to Lender shall be deemed to include and apply
to every subsequent holder of this Note.

AGREEMENT: Reference is made to the Agreement for provisions as to the Loan,
rates of interest, Collateral, acceleration and release matters. If there is any
conflict between the terms of this Note and the terms of the Agreement, the
terms of the Agreement shall control.

AMENDMENT AND RESTATEMENT: This Note is given in substitution for, and amends
and restates in its entirety, and as so amended and restated supersedes, that
certain Secured Revolving Loan Note, dated December 17, 2009, in the principal
amount of up to $1,500,000 (as so amended and restated, “Original Note”), which
Original Note is being delivered to Borrower for cancellation. This Note is not
in payment, novation, satisfaction or cancellation of the Original Note, or of
the indebtedness evidenced and secured thereby, and such indebtedness is hereby
ratified and confirmed by Borrower, as amended hereby. It is expressly
understood and agreed that this Note is given to amend and restate the terms of
the Original Note, and that no part of the indebtedness evidenced by the
Original Note shall be discharged, cancelled or impaired by the execution and
delivery of this Note.

APPLICABLE LAW: THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, THE LAWS OF WHICH THE
BORROWERS HEREBY EXPRESSLY ELECT TO APPLY TO THIS NOTE, WITHOUT GIVING EFFECT TO
PROVISIONS FOR CHOICE OF LAW THEREUNDER. THE BORROWERS AGREE THAT ANY ACTION OR
PROCEEDING BROUGHT TO ENFORCE OR ARISING OUT OF THIS NOTE SHALL BE COMMENCED IN
ACCORDANCE WITH THE PROVISIONS OF THIS NOTE.

WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER
HEREBY WAIVES ANY AND ALL RIGHTS THAT IT MAY NOW OR HEREAFTER HAVE UNDER THE
LAWS OF THE UNITED STATES OF AMERICA OR ANY STATE TO A TRIAL BY JURY OF ANY AND
ALL ISSUES ARISING EITHER DIRECTLY OR INDIRECTLY IN ANY ACTION OR PROCEEDING
BETWEEN BORROWERS AND LENDER OR THEIR SUCCESSORS AND ASSIGNS, OUT OF OR IN ANY
WAY CONNECTED WITH THIS NOTE, THE OTHER LOAN DOCUMENTS, THE OBLIGATIONS AND/OR
THE COLLATERAL. IT IS INTENDED THAT SAID WAIVER SHALL APPLY TO ANY AND ALL
DEFENSES, RIGHTS, AND/OR COUNTERCLAIMS IN ANY ACTION OR PROCEEDINGS BETWEEN
BORROWERS AND LENDER. EACH BORROWER WAIVES ALL RIGHTS TO INTERPOSE ANY CLAIMS,
DEDUCTIONS, SETOFFS OR



--------------------------------------------------------------------------------

COUNTERCLAIMS OF ANY KIND, NATURE OR DESCRIPTION IN ANY ACTION OR PROCEEDING
INSTITUTED BY LENDER WITH RESPECT TO THIS NOTE, THE OTHER LOAN DOCUMENTS, THE
OBLIGATIONS, THE COLLATERAL OR ANY MATTER ARISING THEREFROM OR RELATING THERETO,
EXCEPT COMPULSORY COUNTERCLAIMS.

CONSENT TO JURISDICTION. EACH BORROWER HEREBY (a) IRREVOCABLY SUBMITS AND
CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED
IN THE STATE OF NEW YORK, NEW YORK COUNTY, WITH RESPECT TO ANY ACTION OR
PROCEEDING ARISING OUT OF THIS NOTE, THE OTHER LOAN DOCUMENTS, THE OBLIGATIONS
AND/OR THE COLLATERAL OR ANY MATTER ARISING THEREFROM OR RELATING THERETO, AND
(b) WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE OR
FORUM NON CONVENIENS WITH RESPECT THERETO. IN ANY SUCH SUIT, ACTION OR
PROCEEDING, EACH BORROWER WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT
OR OTHER PROCESS AND PAPERS THEREIN AND AGREES THAT THE SERVICE THEREOF MAY BE
MADE BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, DIRECTED TO SUCH BORROWER AT
ITS OFFICES SET FORTH HEREIN OR OTHER ADDRESS THEREOF OF WHICH LENDER HAS
RECEIVED NOTICE AS PROVIDED IN THIS NOTE. NOTWITHSTANDING THE FOREGOING, EACH
BORROWER CONSENTS TO THE COMMENCEMENT BY LENDER OF ANY SUIT, ACTION OR
PROCEEDING IN ANY OTHER JURISDICTION TO ENFORCE ITS RIGHTS IN AND TO THE
COLLATERAL AND WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON
VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amended and Restated Secured Revolving Loan Note has
been duly executed and delivered by the undersigned as of the day and year first
above written.

 

JAGGED PEAK, INC. By:  

 

Name:   Title:   JAGGED PEAK CANADA INC. By:  

 

Name:   Title:  

[SIGNATURE PAGE – AMENDED AND RESTATED SECURED REVOLVING LOAN NOTE]